Case 0:20-cv-62501-XXXX Document 1 Entered on FLSD Docket 12/05/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:

  FRANCISCO CARLOS AQUINO,

                 Plaintiff,
  v.

  LUNA DEVELOPMENT CORP.,
  DAVID MEDINA,

              Defendants.
  __________________________________/

                                            COMPLAINT
                                        {Jury Trial Demanded}

         Plaintiff, FRANCISCO CARLOS AQUINO, brings this action against Defendants, LUNA

  DEVELOPMENT CORP. and DAVID MEDINA, pursuant to the Fair Labor Standards Act

  (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff FRANCISCO CARLOS AQUINO was a resident of

  the State of Florida and an “employee” of Defendants as defined by the FLSA.

  3.     At all times material hereto, Defendant, LUNA DEVELOPMENT CORP., was a Florida

  corporation with its principal place of business in South Florida, engaged in commerce in the field

  of construction site development, at all times material hereto was the “employer” of Plaintiff as

  that term is defined under statutes referenced herein, engaged along with its employees in interstate

  commerce, and has annual gross sales and/or business volume of $500,000 or more.

  4.     Defendant, DAVID MEDINA, is a resident of Broward County, Florida and was, and now

  is, a manager of Defendant, LUNA DEVELOPMENT CORP., controlled Plaintiff’s duties, hours

  worked, and compensation, and managed the day-to-day operations of LUNA DEVELOPMENT
Case 0:20-cv-62501-XXXX Document 1 Entered on FLSD Docket 12/05/2020 Page 2 of 3




  CORP.. Accordingly, DAVID MEDINA was and is an “employer” of the Plaintiff within the

  meaning of 29 U.S.C. §203(d).

  5.      Two or more of Defendants’ employees handled tools, supplies, and equipment

  manufactured outside Florida in furtherance of their business, including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.

  6.      Plaintiff FRANCISCO CARLOS AQUINO worked for Defendants as a driver.

  7.      Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

  regular hourly rate for hours worked over 40 each week.

  8.      Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.

  9.      Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

  10.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.

  11.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

  services provided.

                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

  12.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-11 above as if

  set forth herein in full.

  13.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

  to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.
Case 0:20-cv-62501-XXXX Document 1 Entered on FLSD Docket 12/05/2020 Page 3 of 3




  14.    Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

  costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791
